The affidavit was signed before T. J. Newsom, who gave his official designation as J. P., when in fact he was a N. P. ex officio J. P. Motion was made to strike the affidavit on that ground. There is no merit in this contention. When an appointment is made under section 9251 of the Code of 1923, and the party so appointed qualifies, he becomes to all intents and purposes a justice of the peace, and the fact that in designating his official position he only uses the letters "J. P." will not invalidate his acts as a justice of the peace ex officio.
The facts were in conflict as to the guilt of the defendant, and we see no good reason for disturbing the finding.
Let the judgment be affirmed.
Affirmed.